Opinion filed February 28, 2013




                                            In The

         Eleventh Court of Appeals
                                          ___________

                                     No. 11-13-00037-CV
                                         __________

       IN THE INTEREST OF J.M., S.M., A.M., AND Z.M., CHILDREN


                          On Appeal from the County Court at Law

                                      Nolan County, Texas

                                  Trial Court Cause No. CC-6358


                            MEMORANDUM OPINION
       This is an attempted appeal from a “child protection case” under TEX. R. APP. P. 28.4.
On November 19, 2012, the trial court signed a final order affecting the parent-child relationship.
In that order, the trial court placed the children in the home of their grandparents, appointed the
Department of Family and Protective Services as the children’s managing conservator, and
awarded possessory conservatorship to both of the children’s parents. A motion for new trial
was filed on December 13, 2012. On January 17, 2013, the children’s mother, Appellant, signed
an affidavit requesting a court-appointed attorney, and an attorney was appointed for appeal on
January 30, 2013.     Appellate counsel filed a notice of appeal on behalf of Appellant on
February 6, 2013. Upon reviewing the documents on file in this case, this court wrote counsel on
February 11, 2013, and informed him that the notice of appeal appeared to be untimely. See
TEX. R. APP. P. 26.1, 28.1. We requested that Appellant respond and show grounds to continue
the appeal. See TEX. R. APP. P. 42.3.
         Appellate counsel has filed a response and agrees that the notice of appeal was not timely
filed. Because this is an accelerated appeal under Rule 28.4, Appellant’s notice of appeal was
due within twenty days after the order was signed, which would have been December 10, 2012.
Rule 26.1(b). Neither a motion for new trial nor a request for findings of fact and conclusions of
law extends the time for perfecting an accelerated appeal. Rule 28.1(b). Thus, even with the
fifteen-day extension allowed by TEX. R. APP. P. 26.3, the time for filing the notice of appeal in
this case had already expired by the time that appellate counsel was requested and appointed.
         Absent a timely notice of appeal, this court is without jurisdiction to consider an appeal.
Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005); Garza v. Hibernia
Nat’l Bank, 227 S.W.3d 233 (Tex. App.—Houston [1st Dist.] 2007, no pet.); see also Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Consequently, we dismiss this appeal pursuant to
Rule 42.3(a). Furthermore, we cannot consider a motion for an out-of-time appeal under these
circumstances. TEX. R. APP. P. 2 allows for suspension of the rules, but it specifically provides
that “a court must not construe this rule . . . to alter the time for perfecting an appeal in a civil
case.”
         The appeal is dismissed for want of jurisdiction.


                                                              PER CURIAM


February 28, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                  2